1

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT
9                           EASTERN DISTRICT OF CALIFORNIA
10

11   CLAUDIA MILDRED JOHNSON,                 No. 2:18-CV-01890-MCE-DMC
12                  Plaintiff,
13        v.                                  ORDER
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                    Defendant.
16

17
         Plaintiff’s Motion for Reconsideration (ECF No. 18) is DENIED.
18
         IT IS SO ORDERED.
19

20   DATED: March 24, 2020

21

22
                                    _______________________________________
23                                  MORRISON C. ENGLAND, JR.
                                    UNITED STATES DISTRICT JUDGE
24

25

26

27

28
                                              1
